 

Exhibit 10.37

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into on and effective as of
July 1, 2016 (“Effective Date”), by and between Tuesday Morning, Inc., a Texas
corporation (the “Company”), and William Montalto, an individual (“Consultant”).

RECITALS

The Company wishes to utilize certain services which can be performed by
Consultant, and Consultant can provide and desires to render to the Company such
services, and the parties agree that it would be to their mutual advantage to
execute this Agreement and thereby define the terms and conditions which shall
control the rendering of services provided to the Company by Consultant.

In consideration of the promises and mutual covenants in this Agreement, the
Company and Consultant agree as follows:

I.

Services to be Provided by Consultant

A. Description of Consulting Services.  Subject to the terms of this Agreement,
the Company retains Consultant, and Consultant agrees with the Company, to serve
as a consultant to the Company, subject to and in accordance with the authority
and direction of Steve Becker or such other person designated by the Company,
for the purpose of providing IT consulting services (collectively, the
“Consulting Services”).  It is agreed that Consultant shall direct all
communications with the Company through Steven Becker.  It is further agreed
that other consulting services may be undertaken that are outside the foregoing
scope of services by mutual consent.  

B. Company’s Reliance.  The Company is entering into this Agreement in reliance
on Consultant’s special and unique abilities in rendering the Consulting
Services and Consultant will use Consultant’s best effort, skill, judgment, and
ability in rendering the Consulting Services.

C. Representations by Consultant.  Consultant represents to the Company that
Consultant is under no contractual, legal or fiduciary obligation or burden that
reasonably may be expected to interfere with Consultant’s ability to perform the
Consulting Services in accordance with the Agreement’s terms, including without
limitation any agreement or obligation to or with any other company, and that
Consultant is not bound by the terms of any agreement with any previous employer
or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of Consultant’s engagement
by the Company or to refrain from competing, directly or indirectly, with the
business of any other party.  Consultant agrees that Consultant will not use,
distribute or provide to anyone at the Company any confidential or proprietary
information belonging to any other company or entity, at any time during
Consultant’s performance under this Agreement.  Consultant further represents
that Consultant’s performance of the Consulting Services will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by

 

--------------------------------------------------------------------------------

 

Consultant in confidence or in trust prior to this Agreement, and Consultant
will not disclose to the Company or induce the Company to use any confidential
or proprietary information or material belonging to any other party.

D. Nature of Relationship Between Parties.  Consultant will render the
Consulting Services in this Agreement as an independent contractor.  Except as
otherwise specifically agreed to by the Company in writing, Consultant will have
no authority or power to bind the Company with respect to third parties and
Consultant shall not represent to third parties that Consultant has authority or
power to bind the Company.  It is not the intention of the parties to this
Agreement to create, by virtue of this Agreement, any employment relationship,
trust, partnership, or joint venture between Consultant and the Company or any
of its affiliates, except as specifically provided in this Agreement, to make
them legal representatives or agents of each other or to create any fiduciary
relationship or additional contractual relationship among them.  

II.

COMPENSATION FOR CONSULTING SERVICES

A. Compensation.  Subject to Section V.A. Period, as full compensation for the
Consulting Services rendered pursuant to this Agreement, the Company shall pay
Consultant the following fee (the “Consulting Fee”):  $15,000.00 per month.  The
Consulting Fee shall be paid on each of the following dates:  July 30, August
30, September 30, October 30, November 30, December 30.

B. Expense Reimbursement.  Consultant shall present a statement for the
expenses, including accompanying vouchers, receipts, or other supporting
documentation, on a monthly basis.  Such statement shall include reasonable
documentation that the amount involved was expended and related to the
Consulting Services provided under this Agreement.  The Company will provide
reimbursement for all reasonable expenses within twenty (20) calendar days from
the receipt of each statement.  Expense reimbursements to Consultant shall not
include any compensation for overhead or profit.  

C. Benefits. Consultant shall at all times be an independent contractor (and not
an employee or agent of the Company); therefore, Consultant shall not be
entitled to participate in any benefit plans or programs that the Company
provides or may provide to its employees, including, but not limited to,
pension, profit-sharing, medical, dental, workers’ compensation, occupational
injury, life insurance and vacation or sick benefits.

D. Workers’ Compensation.  Consultant understands and acknowledges that the
Company shall not obtain workers’ compensation insurance covering the
Consultant.

III.

PAYMENT OF TAXES

A. Federal, State, and Local Taxes.  Neither federal, state, or local income tax
nor payroll tax of any kind shall be withheld or paid by the Company on behalf
of Consultant.  Consultant shall not be an employee of the Company with respect
to services performed under the Agreement for federal, state, or local tax
purposes.

B. Notices to Contractor About Tax Duties And Liabilities.  Consultant
understands that Consultant is responsible for paying, according to the
applicable law, Consultant’s income

 

Consulting Agreement

Page 2 of 7

 

--------------------------------------------------------------------------------

 

taxes.  The parties agree that any tax consequences or liability arising from
the Company’s payments to Consultant shall be the sole responsibility of
Consultant.  Should any state or federal taxing authority determine that any of
the payments under Section II constitute income subject to withholding under any
federal or state law, then Consultant agrees to indemnify and hold the Company
harmless for any and all tax liability, including, but not limited to, taxes,
levies, assessments, fines, interest, costs, expenses, penalties, and attorneys’
fees.  

IV.

Warranty, INDEMNIFICATION AND COVENANTS

A. Warranty.  Consultant warrants that the Consulting Services shall be
performed and completed in accordance with commercially reasonable industry
standards, practices and principles for similar types of engagements utilizing
the Consultant’s best efforts, and in compliance with all applicable
laws.  Consultant agrees to indemnify and hold the Company harmless against any
claim against the Company arising from, as a result of, in connection with, or
relating to Consultant’s dishonesty, willful misconduct, or gross negligence in
performing this Agreement or for Consultant’s breach of this Agreement.  This
indemnity obligation shall survive the termination of this
Agreement.  Consultant hereby grants, assigns and transfers to the Company all
rights, title and interest in and to any work product produced by Consultant in
connection with performing the Consulting Services.

B. Indemnification.  Except as otherwise provided in this Agreement, the Company
shall indemnify, defend and hold Consultant harmless from and against any
claims, suits or proceedings arising from the Consulting Services provided by
Consultant under this Agreement.

C. Consultant’s Standard of Care.  Subject to the other Agreement provisions,
Consultant will provide Consultant’s services under this Agreement with the same
degree of care, skill, and prudence that would be customarily exercised in the
Company’s best interest.  In addition, from time to time, Consultant will
interface with various members of the Company’s staff or be on the Company’s
premises.  On all such occasions, Consultant shall act appropriately and
professionally, including, without limitation, refraining from any offensive or
harassing behavior whether based on an individual’s sex, race, religion,
national origin, age, sexual orientation, disability, or other characteristic
protected by federal, state or local law.  Failure to comply with this
expectation may result in immediate termination of this Agreement.

D. Confidentiality.

i. Confidential Information.  The Company shall provide Consultant Confidential
Information (defined below).  Consultant acknowledges that during Consultant’s
engagement with the Company, the Company shall grant Consultant otherwise
prohibited access to its trade secrets and other confidential information which
is not known to the Company’s competitors or within the Company’s industry
generally, which was developed by the Company over a long period of time and/or
at its substantial expense, and which is of great competitive value to the
Company.  For purposes of this Agreement, “Confidential Information” includes,
all trade secrets and confidential and proprietary information of the Company,
including, but not limited to, the following:  software, technical, and business
information relating to the Company’s inventions and products (including product
construction and product specifications), research, development, production
processes, manufacturing and engineering processes, finances, services,

 

Consulting Agreement

Page 3 of 7

 

--------------------------------------------------------------------------------

 

know-how, technical data, policies, strategies, designs, formulas, programming
standards, developmental or experimental work, improvements, discoveries, plans
for research or future products, database schemas or tables, infrastructure,
development tools or techniques, training manuals, marketing and sales plans and
strategies, business plans, budgets, financial information and data, customer
and client information, prices and pricing strategies, costs, customer and
client lists and profiles, employee, customer and client nonpublic personal
information, supplier lists, business records, audit processes, management
methods and information, reports, recommendations and conclusions, information
regarding the names, contact information, skills and compensation of employees
and contractors of the Company, and other business information disclosed or made
available to Consultant by the Company, either directly or indirectly, in
writing, orally, or by drawings or observation.

ii. Non-Disclosure.

a. In exchange for the Company’s agreement to provide Consultant with
Confidential Information and to protect the Company’s legitimate business
interests, Consultant shall hold all Confidential Information in strict
confidence.  Consultant shall not, during the Term of this Agreement or at any
time thereafter, disclose to anyone, or publish, use for any purpose, exploit,
or allow or assist another person to use, disclose or exploit, except for the
benefit of the Company, without prior written authorization, any Confidential
Information or part thereof, except as: (1) necessary for the performance of the
Consulting Services; or (2) permitted by law.  Consultant shall use all
reasonable precautions to assure that all Confidential Information is properly
protected and kept from unauthorized persons.  Consultant acknowledges and
agrees that all Confidential Information that will be provided to Consultant
during the Term of this Agreement is and will continue to be the exclusive
property of the Company.  Consultant further agrees that it will obtain from any
such third party to whom it discloses (as permitted above) any Confidential
Information, a written undertaking (in form and substance satisfactory to the
Company in its sole discretion) of the third party to keep the information
confidential.

b. During the Term of this Agreement, the Company will receive from third
parties their confidential and/or proprietary information, subject to a duty on
the Company’s part to maintain the confidentiality of and to use such
information only for certain limited purposes.  Consultant agrees to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person or organization or to use it except as necessary in
the course of Consultant’s engagement with the Company and in accordance with
the Company’s agreement with such third party.

E. Agreement to Return Company Property/Documents.  Following the termination of
the Agreement for any reason, Consultant agrees that:  (i) Consultant will not
take, copy, alter, destroy, or delete any files, documents or other materials
whether or not embodying or recording any Confidential Information, including
copies, without obtaining in advance the explicit written consent of an
authorized Company representative; and (ii) Consultant will promptly return to
the Company all Confidential Information, documents, files, records and tapes
(written or electronically stored) that have been in its possession or control
regarding the Company, and Consultant will not use or disclose such materials in
any way or in any format, including written information in any form, information
stored by electronic means, and any and all copies of these
materials.  Consultant further agrees to return to the Company immediately all
Company

 

Consulting Agreement

Page 4 of 7

 

--------------------------------------------------------------------------------

 

property issued at any time during the Term of this Agreement, including,
without limitation, keys, equipment, computer(s) and computer equipment,
devices, data, lists, information, correspondence, notes, memos, reports, or
other writings prepared by the Company or Consultant on behalf of the Company.  

V.

PERIOD OF AGREEMENT; TERMINATION

A. Period.  This Agreement is effective from the Effective Date and shall
continue until December 30, 2016, or such earlier date on which it is terminated
by either party (“Term”).  This Agreement governs all Consulting Services
performed by Consultant for the Company during the Term of this Agreement.  The
Company may terminate this Agreement for any reason, at any time, upon 15
calendar days prior written notice to the Consultant, or upon such shorter
notice if agreed to in writing by the Consultant.  The Consultant may terminate
this Agreement for any reason, at any time, upon 15 calendar days prior written
notice to the Company, or upon such shorter notice if agreed to in writing by
the Company.  If this Agreement is terminated, and the parties fail to execute a
new Agreement, all services will be discontinued as of the date of such
termination; provided, however, the Company shall pay Consultant a prorated
portion of the Consulting Fee for the month in which the early termination
occurs.

B. Survival.  The provisions set forth in Section IV shall survive termination
or expiration of this Agreement.  In addition, all provisions of this Agreement,
which expressly continue to operate after the termination of this Agreement,
shall survive the Agreement’s termination or expiration.

VI.

OTHER PROVISIONS

A. Notices.  Any notice or other communication required, permitted or desired to
be given under this Agreement shall be deemed delivered when personally
delivered; the next business day, if delivered by overnight courier; the same
day, if transmitted by facsimile or electronic mail on a business day before
noon, CST; the next business day, if otherwise transmitted by facsimile; and the
third business day after mailing, if mailed by prepaid certified mail, return
receipt requested, based on the most recent contact information provided by the
party.

B. Choice of Law and Waiver of Jury Trial.  This Agreement has been executed and
delivered in, and shall be interpreted, construed, and enforced under the laws
of, the State of Texas, without giving effect to its conflicts of law
principles.  Consultant knowingly and intentionally consents to jurisdiction in
Dallas County, Texas.  With respect to any dispute between Consultant and the
Company arising out of or in any way related to this Agreement, Consultant
agreed to resolve such dispute(s) before a judge without a jury.  Consultant has
knowledge of this policy, and continues to work for the Company thereafter,
hereby Waiving Consultant’s right to trial by jury and agrees to have any
dispute(s) arising between the Company and Consultant arising out of or in any
way related to this Agreement resolved by a Judge of a competent court in Dallas
County, Texas, sitting without a Jury.  

 

Consulting Agreement

Page 5 of 7

 

--------------------------------------------------------------------------------

 

C. Limitations on Assignment.  By entering into this Agreement, the Company is
relying on the unique services of Consultant; services from another company or
contractor will not be an acceptable substitute.  Except as provided in this
Agreement, Consultant may not assign this Agreement or any of the rights or
obligations set forth in this Agreement without the explicit written consent of
the Company.  Any attempted assignment by Consultant in violation of this
paragraph shall be void.  Except as provided in this Agreement, nothing in this
Agreement entitles any person other than the parties to the Agreement to any
claim, cause of action, remedy, or right of any kind, including, without
limitation, the right of continued employment.

D. Waiver.  A party’s waiver of any breach or violation of any Agreement
provision shall not operate as, or be construed to be, a waiver of any
subsequent breach of the same or other Agreement provision.

E. Severability.  If any provision(s) of this Agreement is held to be invalid,
illegal, or unenforceable for any reason whatsoever, (i) the validity, legality,
and unenforceability of the remaining provisions of this Agreement (including,
without limitation, all portions of any paragraphs of this Agreement containing
any provision held to be invalid, illegal, or unenforceable, that are not
themselves invalid, illegal, or unenforceable), will not in any way be affected
or impaired thereby, and (ii) the provision(s) held to be invalid, illegal, or
unenforceable will be limited or modified in its or their application to the
minimum extent necessary to avoid the invalidity, illegality or
unenforceability, and, as so limited or modified, the provision(s) and the
balance of this Agreement will be enforceable in accordance with their terms.

F. Headings.  The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

G. Counterparts.  This Agreement and amendments to it will be in writing and may
be executed in counterparts.  Each counterpart will be deemed an original, but
both counterparts together will constitute one and the same instrument.

H. Entire Agreement, Amendment, Binding Effect. This Agreement constitutes the
entire agreement between the parties concerning the subject matter in this
Agreement.  No oral statements or prior written material not specifically
incorporated in this Agreement shall be of any force and effect, and no changes
in or additions to this Agreement shall be recognized, unless incorporated in
this Agreement by written amendment, such amendment to become effective on the
date stipulated in it.  Any amendment to this Agreement must be signed by all
parties to this Agreement.  Consultant acknowledges and represents that in
executing this Agreement, Consultant did not rely on, has not relied on, and
specifically disavows any reliance on any communications, promises, statements,
inducements, or representation(s), oral or written, by the Company, except as
expressly contained in this Agreement.  The parties represent that they relied
on their own judgment in entering into this Agreement.  This Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors, heirs, legal representatives, and permitted assigns (if any).  

I. Ambiguities.  Any rule of construction to the effect that ambiguities shall
be resolved against the drafting party shall not apply to the interpretation of
this Agreement.

 

Consulting Agreement

Page 6 of 7

 

--------------------------------------------------------------------------------

 

J. Voluntary Agreement.  Consultant acknowledges that Consultant has had an
opportunity to consult with an attorney or other counselor (at Consultant’s own
cost) concerning the meaning, import, and legal significance of this Agreement,
and Consultant has read this Agreement, as signified by Consultant’s signature
hereto, and Consultant is voluntarily executing the same after, if sought,
advice of counsel for the purposes and consideration herein expressed.

* * * * *

By their signatures below, the parties certify that they have read the above
Agreement and agree to its terms:

 

TUESDAY MORNING, INC.

WILLIAM MONTALTO

 

 

By: /s/ Lee Roever

By: /s/ William Montalto

 

 

Printed Name: Lee M. Roever

Date: July 18, 2016

 

 

Title: SVP, HR

 

 

 

Date: July 18, 2016

 

 

 

Consulting Agreement

Page 7 of 7

 